PER CURIAM.
This is a consolidated appeal from a summary final judgment involving the is*350sue of whether coverage was provided by an automobile liability insurance policy. The trial court found that coverage existed under the rule set forth in Makris v. State Farm Mutual Automobile Insurance Company, Fla.App.1972, 267 So.2d 105. Our review of the record convinces us that error has not been shown. We have considered appellant’s further contention that coverage was erroneously found to exist because of the failure of its policyholder to promptly inform it of the claim. We find this contention insufficient to present error on the basis of the record. See Tiedtke v. Fidelity & Casualty Company of New York, Fla.1969, 222 So.2d 206.
Affirmed.